



Exhibit 10.37




EMPLOYMENT AGREEMENT
THIS AGREEMENT (the “Agreement”) is made by and between Fidelity & Guaranty Life
Business Services, Inc., a Delaware corporation with an address at Two Ruan
Center, 601 Locust Street, Suite 1400, Des Moines, Iowa 50309 (“F&G”), and
Rajesh Krishnan, an individual with a residence at 203 Ridgewood Road,
Baltimore, Maryland 21210 (“Executive”), as of January 1, 2019.
WHEREAS, F&G and the Executive were previously parties to an employment
agreement dated November 14, 2013, which agreement terminated when the Executive
transferred employment to an affiliate of The Blackstone Group, L.P., on
December 1, 2017;
WHEREAS, the Executive has terminated employment with the affiliate of The
Blackstone Group, L.P., on December 31, 2018, and is being reemployed by F&G as
of such date, under the terms and conditions set forth in this Agreement.
NOW, THEREFORE, in consideration of F&G’s reemployment of Executive, and the
mutual obligations and rights set forth in this Agreement, the parties agree as
follows:
1.    DEFINITIONS
(a)
“Client” or “Client List” means all Past, Present and Potential Clients as
defined below;

“Company” means F&G and its direct and indirect subsidiaries, its direct parent
and its direct parent’s direct and indirect subsidiaries;
“Compensation” means Executive’s salary and any bonus that may be awarded in the
Company’s sole discretion;
“Compensation Year” means a calendar year in which Executive earns compensation;
“Confidential Information” means all secret, confidential or otherwise
non-public information, knowledge or data relating to the Group, and their
respective businesses or financial affairs, whether or not in writing, including
but not limited to information related to: their suppliers and their businesses;
prices charged to and terms of business with their customers; their marketing
plans and sales forecasts; their financial information, results and forecasts;
their proposals or plans for the acquisition or disposal of a company or
business or any part thereof; their proposals or plans for any expansion or
reduction of activities; their employees, including the employees’ performance,
compensation and benefits; their research activities, inventions, trade secrets,
designs, formulas and product lines; any information provided to the Group in
confidence by its affiliates, customers, suppliers or other parties; and the
identity and other information concerning and related to Clients;
“Disability” means Executive’s inability to perform his/her duties on a
full-time basis for 180 days during any 12-month period as a result of
incapacity due to mental or physical illness, even with reasonable
accommodations;
“Employment Period” means the period of time when Executive is employed by the
Company, including any Notice Period set forth in Section 5.2(A) below;
“Group” means the Company and the Group Companies, collectively and singularly;
“Group Company” means any company that is an indirect parent or holding company
(up to and including the ultimate parent or holding company) of the Company and
any direct or indirect subsidiary of any such indirect parent or holding company
other than the Company;
“Notice Period” means the period set forth in Section 5.2(A) ending three (3)
months from the date of written notice to terminate Executive’s employment;
“Past Client” means any person or entity who had been an advisee, investment
advisory or insurance customer, distributor or client of the Group;





--------------------------------------------------------------------------------





“Potential Client” means any person or entity to whom the Company has offered
(by means of a personal meeting, telephone call, or a letter or written proposal
specifically directed to the particular person or entity) to serve as investment
adviser or to provide or distribute insurance products but which is not at such
time an advisee, investment advisory or insurance customer, distributor or
client of the Group or any person or entity for which a plan exists to make such
an offer; persons or entities solicited or to be solicited solely by
non-personalized form letters and blanket mailings are excluded from this
definition;
“Present Client” means any person or entity who is an advisee, investment
advisory or insurance customer, distributor or client of the Group.
“Termination Date” means the date when Executive ceases to be an employee of the
Group;
(a)
References to Sections are, unless otherwise stated, to Sections of this
Agreement; and

(b)
Section headings are for convenience only and shall not affect the construction
or interpretation of this Agreement.

2.    EMPLOYMENT
2.1    Executive’s employment with the Company is “at will,” meaning that
Executive may resign at any time for any reason and the Company may discharge
Executive at any time for any reason, subject only to any obligation to provide
notice as set forth in Section 5.2(A) below. Therefore, beyond any obligation to
give notice as set forth in Section 5.2(A) below, nothing in this Agreement
obligates Executive to remain in the Company’s employ for any period of time,
and the Company has no obligation to employ Executive for any definite or
indefinite period of time.
2.2    Executive represents that the performance of this Agreement and his/her
duties as an employee of the Company does not and will not breach (i) any
pre-existing agreement to refrain from competing, directly or indirectly, with
the business of any previous employer or any other party, (ii) any pre-existing
agreement to keep in confidence proprietary information, knowledge or data
acquired by Executive prior to his/her employment with the Company, or (iii) any
other terms or obligations to which he/she is bound.
3.    SCOPE OF EMPLOYMENT
3.1    Executive will faithfully, diligently and efficiently perform such duties
on behalf of the Company as the Company may assign to him/her. Executive agrees
to abide by the rules, regulations, instructions, personnel practices and
policies of the Company, including any changes which may be adopted from time to
time. Executive’s actions shall at all times be consistent with, and pursued
solely to further, the interests of the Company. Under no circumstances will
Executive take any action contrary to the best interests of the Company at any
time during the Employment Period.
3.2    Executive shall devote his/her full time and attention to the affairs of
the Company and shall not undertake any outside employment, with or without
compensation, without written permission of the President or CEO of F&G
specifying the outside activity in which Executive may engage.
3.3    Executive shall not have an ownership interest in any company that is a
competitor of the Group, except that Executive may have a passive investment in
any such company to the extent that (1) the investment does not constitute more
than 1% of the competitor’s ownership, and (2) the investment is an immaterial
percentage of Executive’s net worth.
4.    COMPENSATION AND BENEFITS
4.1    Compensation: Executive’s Compensation will be determined in the
Company’s sole discretion.
4.2    Benefits: Executive shall be eligible to receive the various benefits
offered by the Company to its executive employees as may be determined from time
to time by the Company. These benefits may be modified or eliminated from time
to time at the sole discretion of the Company. Where a particular benefit is
subject to a formal plan (for example, medical insurance), eligibility to
participate in and receive the particular benefit shall be governed solely by
the applicable plan document.
4.3    Expenses: Executive shall be entitled to reimbursement for reasonable
out-of-pocket expenses incurred for the Group’s business (including travel and
entertainment) in accordance with the policies, practices and procedures of the
Company.
5.    TERMINATION OF EMPLOYMENT





--------------------------------------------------------------------------------





5.1    Termination For Cause: The Company may terminate Executive’s employment
for Cause immediately upon written notice. Upon termination of Executive’s
employment with the Company in accordance with this Section 5.1, all
Compensation and benefits will cease and Executive shall not be entitled to
receive any other Compensation, payments or benefits, except (a) earned wages or
accrued vacation time that remains due and payable, and (b) benefits to the
extent that Executive is entitled to accrued benefits under the express terms of
any plan governing such benefits and to the extent that such benefits cannot be
cancelled under either the terms of the relevant plan documents or applicable
law. Executive will have the right to elect to continue his/her health and
dental insurance after the Termination Date to the extent permitted by the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”).
Such coverage shall be at Executive’s expense and is not the responsibility of
the Company.
“Cause” means the Company’s determination, in its sole discretion, that: (i)
Executive has breached Executive’s obligations under this Agreement; (ii)
Executive has failed to perform duties assigned to Executive in a manner
satisfactory to the Company, subject to the obligation of the Company to provide
Executive with prior notice providing reasonable detail of the bases for the
unsatisfactory performance and an opportunity to correct the performance
deficiencies; (iii) Executive has engaged in acts of dishonesty or moral
turpitude, or any unlawful conduct; or (iv) Executive has engaged in conduct
that is likely to affect adversely the business and/or the reputation of the
Company.
5.2    Termination For Reasons Other Than Cause:
(A)    Termination With Notice Period: Either party may terminate Executive’s
employment for any reason other than for Cause, Disability or death by giving
the other party three (3) months’ notice in writing; terminations for Cause are
governed by Section 5.1 above, for Disability by Section 5.2(C) below and death
by Section 5.2(D) below.
(i)    By The Company:
(a)    Continuation of Compensation and Benefits: In the event that the Company
provides notice to Executive under this Section 5.2(A), then for the duration of
the Notice Period Executive shall continue to receive the base salary that
he/she received immediately prior to the notice of termination and shall
continue to be eligible to receive all benefits to which he/she is entitled as
an employee of the Company. Executive shall not be entitled to any bonus (either
in full or pro rata) otherwise payable after the date on which notice is given,
nor except as provided below shall Executive receive any Compensation or be
eligible for any benefits after the Termination Date, including but not limited
to salary and medical, dental, life and disability benefits. Executive will have
the right to elect to continue his/her health and dental insurance after the
Termination Date to the extent permitted by COBRA. Except as provided below, any
COBRA coverage will be at Executive’s own expense and is not the responsibility
of the Company.
(b)    Severance: Provided Executive signs and delivers, and does not revoke, a
general release in a form acceptable to the Company in its sole discretion, (x)
Executive shall be entitled to receive a severance payment equal to two (2)
weeks of base salary for every full year that Executive was employed by the
Group, subject to a minimum payment of twenty-six (26) weeks base salary and a
maximum payment of fifty-two (52) weeks base salary, and (y) if Executive
properly elects COBRA coverage, the Company will make payments to the insurance
provider(s) equal to the amount due for Executive’s COBRA coverage payments for
a period of time equal to the number of weeks of Executive’s severance payments
or until Executive is eligible to receive health benefits under another medical
plan, whichever is sooner (by way of example only, if Executive is entitled to a
severance payment equal to thirty weeks base salary because he/she has been
employed by the Company for fifteen (15) years, the Company will make monthly
payments to the COBRA insurance provider for the first thirty weeks of COBRA
coverage, assuming Executive has executed and not revoked the release and has
not otherwise become eligible to receive benefits under another medical plan).
Executive agrees to give the Company notice immediately if he/she becomes
eligible to receive benefits under another medical plan. The release agreement
shall be provided to the Executive during the first month of the Notice Period.
The severance payment based on tenure with the Company shall be paid in a lump
sum within ten (10) days following the expiration of the Notice Period, provided
that Executive has executed the release agreement, returned it to the Company,
and allowed the revocation period therefor to expire, by the end of the Notice
Period. The release agreement will provide, among other things, for the general
release of any and all claims that Executive may have against the Group and its
officers, directors, employees and agents, whether known or unknown, and whether
at common law or arising under any statute, including but not limited to
statutes relating to discrimination and whistleblowing, and also





--------------------------------------------------------------------------------





will require Executive to keep the terms of the release confidential, subject to
appropriate carve outs as required by law. Executive shall not be entitled to
any other payment of any kind, except (a) as expressly provided in this
Agreement, (b) earned wages or accrued vacation time that remains due and
payable, and (c) benefits to the extent that Executive is entitled to accrued
benefits under the express terms of any plan governing such benefits and to the
extent that such benefits cannot be cancelled under either the terms of the
relevant plan documents or applicable law.
(ii)    By Executive: In the event that Executive provides notice to the Company
under Section 5.2(A), Executive shall not be entitled to any bonus (either in
full or pro rata) otherwise payable after the date on which notice is given or
any other compensation, payment or benefits of any kind, except (a) for the
duration of the Notice Period, Executive shall continue to receive the base
salary that he/she received immediately prior to the notice of termination and
shall continue to be eligible to receive all benefits to which he/she is
entitled as an employee of the Company, (b) earned wages or accrued vacation
time that remains due and payable after the Termination Date, and (c) benefits
payable after the Termination Date to the extent that Executive is entitled to
accrued benefits under the express terms of any plan governing such benefits and
to the extent that such benefits cannot be cancelled under either the terms of
the relevant plan documents or applicable law. Executive will have the right to
elect to continue his/her health and dental insurance after the Termination Date
to the extent permitted by COBRA. Such coverage shall be at Executive’s expense
and is not the responsibility of the Company.
(B)    Conduct During the Notice Period: During the Notice Period, Executive
remains employed by the Company and shall not commence employment with any other
employer, and is subject to all of the obligations, rules, policies and
practices of the Company, including the obligation to act solely in the best
interest of the Company. During the Notice Period, Executive shall perform such
duties and tasks as the Company may assign to Executive, provided, however, that
the Company reserves the right to have Executive stay away from the Company’s
premises and not contact any Group employee or Client.
(C)    Disability: The Company may terminate Executive’s employment on written
notice to Executive that the Company has determined that a Disability of
Executive has occurred. Should the Company terminate this Agreement by reason of
Executive’s Disability, all Compensation and benefits will cease effective on
the Termination Date, and Executive shall have no right to any further payments
or benefits except (a) to the extent that Executive is entitled to wages,
accrued but unused vacation time or accrued benefits under the express terms of
any plan governing such benefits, and (b) a pro rata bonus for the period when
Executive was performing his/her regular duties on a full-time basis to the
extent such bonus would have otherwise been payable in the absence of such
disability.
(D)    Death: Executive’s employment shall terminate automatically upon
Executive’s death. All Compensation and benefits will cease effective on the
date of Executive’s death, except that Executive’s estate shall be eligible to
receive Executive’s bonus, to the extent such bonus would have otherwise been
payable, for the period up through Executive’s death; in the event Executive’s
death is prior to the end of a Compensation Year, the bonus shall be prorated
based upon the number of days Executive worked during the Compensation Year.
(E)    Equity Compensation: Any unvested award granted under any Company equity
compensation plan will be handled in accordance with the terms of the applicable
plan and grant agreement.
(F)    IRC Section 409A Compliance: The parties intend that the payments and
benefits to which Executive could become entitled in connection with a
termination of employment shall comply with or meet an exemption from Section
409A of the Internal Revenue Code. In this regard, notwithstanding anything in
this Agreement to the contrary, all cash amounts that become payable under this
Agreement shall be paid no later than March 15 of the year following the year in
which such amounts are earned or become payable, shall qualify for the exception
for “separation pay” set forth in Section 1.409A-1(b)(9) of the Treasury
Regulations, or shall comply with Section 409A of the Internal Revenue Code.
Payments subject to Section 409A of the Internal Revenue Code that are due upon
termination of employment shall be made only upon “separation from service”
within the meaning of Section 409A(a)(2)(A)(i) of the Internal Revenue Code, and
shall be subject to the 6-month payment delay described in Section
409A(a)(2)(B)(i) of the Internal Revenue Code if the Executive is a “specified
employee” as described therein. In the event that it is determined that the
terms of this Agreement do not comply with Section 409A of the Code, the parties
will negotiate reasonably and in good faith to amend the terms of this Agreement
so that it complies (in a manner that preserves the economic value of the
payments and benefits to which Executive may become entitled) so that payments
are made within the time period and in a manner permitted by the applicable
Treasury Regulations.





--------------------------------------------------------------------------------





5.3    Upon termination (or suspension) of Executive’s employment, regardless of
the reason, Executive shall deliver to the Company all books, documents and
materials described in Section 6 below, and all computers, blackberries, other
personal data devices, phones, credit cards, keys and other property of the
Group that are in Executive’s possession or control.
5.4    Termination of Executive’s employment with the Company for any reason
shall constitute Executive’s resignation as an officer, director, trustee and/or
any and all other positions held by him with any subsidiary or any pooled
investment vehicle organized or advised by the Group, effective automatically.
Executive shall execute any and all documents and take any and all action
reasonably requested by the Group to acknowledge and effect such resignations.
6.    FURTHER COVENANTS.
6.1    All Business to Be the Property of the Group; Assignment of Intellectual
Property.


(A)Executive agrees that any and all presently existing investment advisory and
insurance business of the Group and all business developed by Executive or any
other employee of the Group, including without limitation all investment
advisory and insurance contracts, distribution agreements, fees, commissions,
compensation records, performance records, Client Lists, agreements and any
other incident of any business developed or sought by the Group or earned or
carried on by Executive during his/her employment with the Group, are and shall
be the exclusive property of the Group for its sole use and (where applicable)
shall be payable directly to the Group. Executive grants to the Group
Executive’s entire right, title and interest throughout the world, if any, in
and to all research, information, Client Lists, product lists, distributor
lists, identities, investment profiles and particular needs and characteristics
of Clients, performance records, and all other investment advisory, insurance,
technical and research data made, conceived, developed and/or acquired by
Executive solely, jointly or in common with others during the period of
Executive’s employment by the Group, that relate to the Group’s business as it
was or is now rendered or as it may, from time to time, hereafter be rendered or
proposed to be rendered during the Employment Period.
(B)Any inventions and any copyrightable material developed by Executive in the
scope of his/her employment with the Group shall be promptly disclosed to the
Group and will be “works for hire” owned by the Group. Executive will, at the
Group’s expense, do whatever is necessary to transfer to the Group, and document
its ownership of, any such property.
6.2    Confidentiality. Executive shall not, either during the period of
Executive’s employment with the Group or thereafter, use for Executive’s own
benefit or disclose to or use for the benefit of any person outside the Group,
any information not already lawfully available to the public concerning
Confidential Information, whether Executive has such information in Executive’s
memory or embodied in writing or other tangible or electronic form. All
Confidential Information, and all originals and copies of any Confidential
Information, and any other written material relating to the business of the
Group, including information stored electronically, shall be the sole property
of the Group. Executive acknowledges and agrees that the Confidential
Information has been and will be developed by the effort and expense of the
Group; that such Confidential Information has economic value to the Group and
would have significant economic value to the Group’s competitors if divulged;
that the Confidential Information is not available to the Group’s competitors;
and that keeping the Confidential Information from the Group’s competitors has
economic value to the Group. Upon the termination of Executive’s employment in
any manner or for any reason, Executive shall promptly surrender to the Group
all originals and copies of any Confidential Information, and Executive shall
not thereafter retain or use any Confidential Information for any purpose.
Notwithstanding any confidentiality obligations set forth in this Agreement,
Executive acknowledges and understands that:


(A)    The restrictions on use and confidentiality contained herein shall not
apply to any portion of the Confidential Information which: (i) was publicly
known or generally known within the trade at the time of the disclosure; (ii)
becomes public knowledge or generally known within the trade without breach of
this Agreement by either party or anyone given access to the Confidential
Information by either party; (iii) is required to be disclosed by law, but only
to the extent required by law; or (iv) is obtained by the non-disclosing party
from a third party who is under no obligation of confidentiality with respect to
the Confidential Information, and who is not otherwise prohibited from
transmitting the Confidential Information to the non-disclosing party; and


(B)    Pursuant to 18 U.S.C. § 1833(b), Executive has been and is hereby advised
that he shall not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that (i) is made (a)
in confidence to a Federal, State, or local government official, either directly
or indirectly, or to an attorney; and (b) solely for the purpose of reporting or
investigating a suspected violation of law; or (ii) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.





--------------------------------------------------------------------------------





6.3    Client Information. Executive acknowledges that while employed by the
Group, Executive will have contact with and become aware of the Group’s Clients
and distributors and the representatives of those Clients and distributors,
names and addresses, specific client and distributor needs and requirements, and
leads and references to Potential Clients (together with the Client List,
collectively, the “Client Information”). Executive agrees that the Client
Information constitutes a trade secret and otherwise is a valuable asset of the
Group. Executive further agrees that the Client Information has been and will be
developed by the Group and would have significant economic value to the Group’s
competitors if divulged; that the Client Information is not available to the
Group’s competitors; that keeping the Client Information confidential from the
Group’s competitors has economic value to the Group; and that the Group takes
reasonable steps to protect the confidentiality of the Client Information.
6.4    Restrictive Covenants.
(A)For eighteen (18) months following the Termination Date, irrespective of the
reason for the termination, Executive shall not, directly or indirectly, solicit
or attempt to solicit, or assist others in soliciting or attempting to solicit,
any Client of the Group for the purpose of providing investment advisory or
insurance services or products or distribution services. Executive agrees that
the restriction contained in this Section is necessary to protect the Group’s
business and property in which the Group has made a considerable investment, and
to prevent misuse of the Confidential and Client Information. For purposes of
this Section 6.4(A), “Client” means:
“Past Client” means any person or entity who had been an advisee, investment
advisory or insurance customer, distributor or client of the Group during the
one (1) year period immediately preceding the termination of Executive’s
employment with the Group and with which Executive dealt while at the Group or
which became known to Executive during the course of his/her employment at the
Company.
“Potential Client” means any person or entity to whom the Group has offered (by
means of a personal meeting, telephone call, or a letter or written proposal
specifically directed to the particular person or entity) within the one (1)
year immediately preceding the termination of Executive’s employment to serve as
investment adviser or to provide or distribute insurance products but which is
not at such time an advisee, investment advisory or insurance customer,
distributor or client of the Group and with which Executive dealt while at the
Group or which became known to Executive during the course of his/her employment
at the Group; this definition includes persons or entities for which a plan
exists to make such an offer, but excludes persons or entities solicited or to
be solicited solely by non-personalized form letters and blanket mailings.
“Present Client” means any person or entity who at the time of Executive’s
termination of employment is an advisee, investment advisory or insurance
customer, distributor or client of the Group and with which Executive dealt
while at the Group or which became known to Executive during the course of
his/her employment at the Group.
(B)For eighteen (18) months following the termination of Executive’s employment
with the Group, irrespective of the reason for the termination, Executive shall
not directly or indirectly solicit, recruit, induce away, or attempt to solicit,
recruit, or induce away, or hire any employee, director, officer or agent,
contractor or consultant of the Group with whom Executive had contact during
Executive’s employment with the Group. For purposes of this paragraph, “contact”
means any personal interaction whatsoever between the individual and Executive.
(C)For six (6) months following the termination of the Executive’s employment
with the Group, irrespective of the reason for the termination, the Executive
shall not, without the written consent of the Group, directly or indirectly
carry on or participate in a Competing Business (as defined below). A “Competing
Business” shall mean a life insurance or annuity business, or a business in the
life insurance or annuity industry, in the United States of America. The phrase
“carry on or participate in a Competing Business” shall include engaging in any
of the following activities, directly or indirectly: (i) Carrying on or engaging
in a Competing Business as a principal, or on the Executive’s own account, or
solely or jointly with others as a director, officer, agent, employee,
consultant or partner, or stockholder, limited partner or other interest holder
owning more than five (5) percent of the stock or equity interests or securities
convertible into more than five (5) percent of the stock or equity interests in
any entity that is carrying on or engaging in a Competing Business; (ii) as
agent or principal, carrying on or engaging in any activities or negotiations
with respect to the acquisition or disposition of a Competing Business; (iii)
extending credit for the purpose of establishing or operating a Competing
Business; (iv) lending or allowing the Executive’s name or reputation to be used
in a Competing Business; (v) otherwise allowing the Executive’s skill, knowledge
or experience to be used in a Competing Business.
(D)Executive and the Group agree that the period of time and the geographic area
applicable to the covenants of Section 6.4 are reasonable and necessary to
protect the legitimate business interests and goodwill of the Group in view of
(1) Executive’s senior executive position within the Group, (2) the geographic
scope and nature of the business in which the Group is engaged, (3) Executive’s
knowledge of the Group’s business and (4) Executive’s relationships with the
Clients.





--------------------------------------------------------------------------------





6.5    Executive shall comply with (a) every applicable rule of law and (b) the
rules and regulations of regulatory authorities insofar as the same are
applicable to his/her employment with the Group.
6.6    Executive shall not disparage, portray in a negative light or make any
statement which would be harmful to, or lead to unfavorable publicity for, the
Group, or any of their current or former directors, officers or employees,
including, without limitation, in any and all interviews, oral statements,
written materials, electronically displayed materials and materials or
information displayed on internet or internet-related sites; provided, however,
that this Agreement does not apply to the extent Executive is making truthful
statements when required by law or by order of a court or other legal body
having jurisdiction or when responding to an inquiry from any governmental or
regulatory organization.
6.7    At no time after the Termination Date shall Executive represent
him/herself as being interested in or employed by or in any way connected with
the Group, other than as a former employee of the Group. After the Termination
Date, Executive shall not in the course of carrying on any trade or business
claim, represent or otherwise indicate any present association with the Group or
for the purpose of carrying on or obtaining or retaining any business or
customers claim, represent or otherwise indicate any past association with the
Group.
6.8    Executive agrees to (i) provide truthful and reasonable cooperation,
including but not limited to his/her appearance at interviews and depositions,
in all legal matters, including but not limited to regulatory and litigation
proceedings relating to his/her employment or area of responsibility at the
Group, whether or not such matters have already been commenced and through the
conclusion of such matters or proceedings, and (ii) provide to the Group’s
counsel all documents in Executive’s possession or control relating to such
regulatory or litigation matters. F&G will reimburse Executive for all
reasonable travel expenses in connection with such cooperation.
6.9    The provisions of this Agreement, including but not limited to this
Section 6, shall continue to apply with full force and effect should Executive
transfer between or among the Group, wherever situated, or otherwise become
employed by any other member of the Group, or be promoted or reassigned to any
position. In the event that Executive becomes employed by a member of the Group
other than the Company, this Agreement shall be read to substitute the other
company’s name wherever the Company is referenced and the Company’s rights under
this Agreement shall be assigned to Executive’s new employer and Executive
consents to such assignment.
6.10    The Group shall have the right to communicate Executive’s ongoing
obligations under this Agreement to any entity or individual by whom Executive
becomes employed or with whom Executive becomes otherwise engaged following
termination of employment with the Group and Executive consents to the Group
making that communication.
6.11    To the extent any of the covenants of this Section 6 or any other
provisions of this Agreement shall be deemed illegal or unenforceable by a court
or other tribunal of competent jurisdiction with respect to (i) geographic area,
(ii) time period, (iii) any activity or capacity covered by such covenant or
contractual provision, or (iv) any other term or provision of such covenant or
contractual provision, the covenant or contractual provision shall be construed
to the maximum breadth determined to be legal and enforceable, and the
illegality or unenforceability of any one covenant or contractual provision
shall not affect the legality and enforceability of the other covenants or
contractual provisions.
6.12     Executive acknowledges that his/her agreement to comply with these
restrictions was an inducement for the Group to continue to employ Executive and
to enter into this Agreement with Executive.
7.    GENERAL
7.1    This Agreement and any disputes relating to the parties’ relationship or
the termination of that relationship, whether arising in law or equity and
whether based on contract, tort or statutory rights, shall be deemed to have
been made in the state of Iowa and shall take effect as an instrument under
seal, and the validity, interpretation and performance of this Agreement shall
be governed by, and construed in accordance with, the internal law of the state
of Iowa, without giving effect to conflict-of-law principles. Both parties agree
that any action, demand, claim or counterclaim (collectively, any “Legal
Action”) relating to this Agreement or any other disputes relating to the
parties’ relationship or the termination of that relationship, whether arising
in law or equity and whether based on contract, tort or statutory rights, shall
be commenced exclusively in Iowa in any state or federal court of competent
jurisdiction. Both parties acknowledge material witnesses and documents would be
located in Iowa, and neither party shall assert that Iowa is an inconvenient or
otherwise inappropriate venue for the resolution of any dispute. Both parties
further agree that any disputes relating to this Agreement or any other disputes
relating to the parties’ relationship or the termination of that relationship,
whether based on contract, tort or statutory rights, shall be resolved by a
judge alone, and both parties waive and forever renounce the right to a trial
before a civil jury.





--------------------------------------------------------------------------------





7.2    This agreement may be executed in counterparts.
7.3    This Agreement contains the entire agreement of the parties and
supersedes all oral or written employment, consulting or similar agreements,
understandings or arrangements between Executive, on the one hand, and the
Group, on the other hand, relating to Executive’s employment or the termination
of his/her employment. In entering into this Agreement, neither party is relying
on any oral or written representation, promise, agreement or understanding that
is not set forth in this Agreement, and both parties expressly disclaim any
reliance on any oral or written representation, promise, agreement or
understanding not set forth in this Agreement.
7.4    This Agreement may not be amended or modified other than by a written
agreement executed by both parties. The writing executed by the Company must be
by the CEO of F&G. This Agreement is binding upon and inures to the benefit of
both parties and their respective successors and assigns, including any
corporation with which or into which the Company may be merged or which may
succeed to its assets or business, although the obligations of Executive are
personal, are not assignable, and may be performed only by him/her.
7.5    All notices and other communications required under this Agreement shall
be in writing and shall be given by hand delivery to the other party, by
overnight delivery service, signature required, or by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:
If to Executive:    Rajesh Krishnan
203 Ridgewood Road
Baltimore, MD 21210


If to the Company:     Fidelity & Guaranty Life Business Services, Inc.
Two Ruan Center
601 Locust Street, Suite 1400
Des Moines, IA 50309
Attn: General Counsel


or to such other address as either party shall have furnished to the other in
writing in accordance with this provision. Notices and communications shall be
effective when delivered to the addressee or, if addressee refuses delivery, on
the date delivery was first attempted.
7.6    Executive’s or the Company’s failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right
Executive or the Company may have hereunder shall not be deemed to be a waiver
of such provision or right or any other provision or right under this Agreement.
7.7    All provisions in this Agreement that relate to compensation or benefits
(including but not limited to salary, bonuses and employee benefits) are
operative only to the extent that Executive continues to be employed by the
Company as of the time that the payment or award of any of the above would be
due except as otherwise provided for in Section 5 or under the express terms of
any benefit plans. If Executive is no longer employed as of that time, none of
the Compensation or benefits otherwise due shall be payable to Executive except
(a) as expressly provided in Section 5 of this Agreement, (b) for earned but
unpaid wages or accrued but not used vacation or (c) under the express terms of
any benefit plans to the extent that such benefits cannot be cancelled under
either the terms of the relevant plan documents or applicable law.
7.8    Executive acknowledges and agrees that the Company’s remedy at law for
any breach of the provisions of this Agreement would be inadequate and that for
breach of such provisions the Company shall, in addition to such other remedies
as may be available to it at law or in equity or as provided in this Agreement,
be entitled to temporary, preliminary and permanent injunctive relief as well as
to enforce its rights by an action for specific performance to the extent
permitted by law. Executive expressly consents to the granting of temporary,
preliminary and permanent injunctive relief and/or specific performance for
breach of this Agreement.
7.9    The Company shall have the right to set off any damages incurred by the
Group against any amounts due to Executive by the Group, except for Executive’s
salary and other sums that are non-forfeitable wages under the law or otherwise
protected from offset or seizure by law. In addition to, and without limiting in
any way, the Company’s rights and remedies as set forth in this Agreement or in
law or equity, Executive agrees that if Executive engages in any activities
prohibited by this Agreement, Executive will pay over to the Company all
compensation or revenue received in connection with such activities.





--------------------------------------------------------------------------------





7.10     All compensation and benefits payable under this Agreement shall be
subject to withholding by the Company of all applicable taxes. The parties
further understand and agree that should any relevant law (including without
limitation any regulatory interpretations thereof) change between the time of
execution of this Agreement and the payment of the various payments to Executive
called for by the Agreement, the parties will revise the Agreement accordingly
in a good-faith attempt to ensure ongoing compliance with such law upon mutual
agreement of the parties, staying as consistent as possible with the financial
and other business terms of this Agreement, but in any case Executive hereby
agrees that all personal income taxes on his/her compensation and benefits under
this Agreement and all penalties and interest with respect to such personal
income taxes, including but not limited to under Section 409A of the Internal
Revenue Code, if any, are his own responsibility.
7.11     Executive and the Company represent and acknowledge that the
consideration that each has received under this Agreement is sufficient and
adequate for the obligations that each has agreed to undertake, and expressly
waives any right to assert that they have not received adequate consideration
for agreeing to the obligations undertaken in this Agreement.
7.12     Executive acknowledges and represents that he/she understands his/her
obligations and rights under this Agreement, has had adequate time to consider
it, and has had adequate time and opportunity to ask any questions and obtain
any advice he/she felt necessary or appropriate. No one has placed any pressure
on Executive to execute this Agreement prior to the expiration of a reasonable
time for him/her to read it, ask any questions and obtain any advice he/she felt
necessary or appropriate. Executive enters into this Agreement freely and
voluntarily.
7.13     The officer executing this Agreement on behalf of F&G has the authority
to enter into this Agreement, and Executive is relying on his/her authority to
do so.
IN WITNESS whereof this Agreement has been executed the day and year first above
written.
EXECUTIVE




                    
By:    Rajesh Krishnan






FIDELITY & GUARANTY LIFE BUSINESS
SERVICES, INC.




                    
By:    


Its:    ________________________







